                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
CATLIN SPECIALTY INSURANCE CO.,               :
                                              :                    CIVIL ACTION
                  Plaintiff/Counterdefendant, :
             v.                               :
                                              :
J.J. WHITE, INC.,                             :                    No. 14-1255
                                              :
                  Defendant/Counterplaintiff, :
                                              :
SUNOCO, INC., et al.,                         :
                                              :
                  Counterplaintiffs.          :
____________________________________________:

                                           ORDER

        AND NOW, this 26th day of June, 2019, upon consideration of the “Motion for

Clarification, or Alternatively, Reconsideration” filed by Defendant/Counterplaintiff J.J. White,

Inc. and Counterplaintiffs Sunoco, Inc. and Sunoco, Inc. (R&M) (Doc. No. 117), the Response

and Reply thereto, following oral argument and supplemental briefing on the Motion, and for the

reasons set forth in this Court’s accompanying Memorandum Opinion, it is hereby ORDERED

that:

        •   The “Motion for Clarification, or Alternatively, Reconsideration” filed by

            Defendant/Counterplaintiff J.J. White, Inc. and Counterplaintiffs Sunoco, Inc. and

            Sunoco, Inc. (R&M) (Doc. No. 117) is GRANTED.

        •   The Court’s February 27, 2018, Memorandum Opinion (Doc. No. 114) is hereby

            AMENDED as follows: On page 29, the following language is stricken: “—i.e., that

            Gans’ leukemia was caused by exposures to BTEX occurring on or after the

            retroactive date.”
•   The February 27, 2018, Memorandum Opinion is further AMENDED to incorporate

    the Memorandum Opinion accompanying this Order.




                                        BY THE COURT:


                                        /s/ Mitchell S. Goldberg
                                        ____________________________
                                        MITCHELL S. GOLDBERG, J.
